 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8   In re: Michael Sevier and Linda Sevier,             Case No.: 18cv2435-CAB-JMA
     Debtors,
 9
                                                         ORDER GRANTING UNOPPOSED
10   Michael Sevier and Linda Sevier,                    MOTION TO DISMISS
11                                     Plaintiffs,
12   v.
13   Wilmington Savings Fund Society FSB,
     d/b/a, Christiana Trust, not individually           [Doc. No. 10]
14
     but as trustee for the Pretium Mortgage
15   Acquisition Trust; Seterus Finance; Selene
     Finance, LP; Les Zieve, Esq.; and Zieve,
16
     Brodnax & Steele, LLP,
17                                   Defendants.
18
19
20         On February 27, 2019, the Court granted an unopposed motion to dismiss filed by
21   Defendant Seterus Finance. [Doc. No. 9.] The remaining defendants now move for
22   dismissal of Plaintiffs’ claims against them. The motion was filed on April 1, 2019 and set
23   a hearing date (for briefing purposes only) of May 7, 2019. Civil Local Rule 7.1.e.2.
24   requires a party opposing a motion to file an opposition or statement of non-opposition no
25   later than fourteen calendar days before the noticed hearing. Thus, based on the hearing
26   date of May 7, 2019, Plaintiffs’ opposition to the motion to dismiss was due on April 22,
27   2019. No opposition has been filed. Under the local rules, Plaintiffs’ failure to oppose
28   “may constitute a consent to the granting of [the] motion.” Civ. Local R. 7.1.f.3.c.

                                                     1
                                                                                 18cv2435-CAB-JMA
 1         District courts have broad discretion to enact and apply local rules, including
 2   dismissal of a case for failure to comply with the local rules. Ghazali v. Moran, 46 F.3d
 3   52, 53 (9th Cir.1995) (affirming grant of an unopposed motion to dismiss under local rule
 4   by deeming a pro se litigant’s failure to oppose as consent to granting the motion). Before
 5   dismissing an action for failure to comply with local rules, the district court “weigh[s]
 6   several factors: ‘(1) the public’s interest in expeditious resolution of litigation; (2) the
 7   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public
 8   policy favoring disposition of cases of their merits; and (5) the availability of less drastic
 9   sanctions.’” Ghazali, 46 F.3d at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423
10   (9th Cir. 1986)).
11         Here, the Ghazali factors support granting the motion based on the lack of opposition
12   because Plaintiffs’ failure to file anything with the Court since November 6, 2018,
13   including failing to oppose both motions to dismiss, indicates that Plaintiffs have
14   abandoned this lawsuit and actually consent to the granting of the motion to dismiss. The
15   public’s interest in expeditious resolution of litigation, the court’s need to manage its
16   docket, the risk of prejudice to defendants by further delays in this litigation, and the lack
17   of appropriate less drastic sanctions all support dismissal. Moreover, upon review of the
18   motion and of the record, the Court finds that Plaintiffs fail to state a claim against the
19   remaining Defendants and that no argument in opposition could possibly persuade the
20   Court otherwise. Accordingly, the motion to dismiss is GRANTED both for lack of
21   opposition and on its merits for the reasons set forth in the motion, and the complaint is
22   DISMISSED. The Clerk of Court shall CLOSE this case.
23         It is SO ORDERED.
24   Dated: April 25, 2019
25
26
27
28

                                                   2
                                                                                  18cv2435-CAB-JMA
